Citation Nr: 1343105	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a duodenal ulcer (after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22) from April 13, 1993 to November 15, 2011.  

2.  Entitlement to an initial disability rating in excess of 20 percent for a duodenal ulcer from November 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a duodenal ulcer and assigned a noncompensable rating (after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22) effective April 13, 1993.  

The Board remanded the case for further development in October 2011.  In a July 2012 rating decision, the RO granted a 20 percent rating for a duodenal ulcer effective November 16, 2011.  Since the rating is now staged, the Board has characterized the issues accordingly.  Fenderson v. West, 12 Vet. App. 119 (1999); 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, as well as in the Board's October 2011 remand, in a June 2007 rating decision, the RO determined that, prior to service, the Veteran's duodenal ulcer was 10 percent disabling based on evidence that showed he was taking medication for control of his symptoms.  Following discharge, the disability remained 10 percent disabling because he continued to take medication and reported intermittent periumbilical and epigastric quadrant area discomfort.  The RO then assigned a noncompensable rating under Diagnostic Code (DC) 7305, explaining that the zero percent rating resulted from a 10 percent current level of disability minus a pre-service 10 percent level of disability.  See 38 C.F.R. § 3.322(a) (2013) (the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service); 38 C.F.R. § 4.22 (2013).  
However, after completing the Board's requested development, the AMC, in a July 2012 rating decision, granted a 20 percent rating for the disability, effective November 16, 2011, without clearly discussing or deducting the Veteran's pre-service level of disability.  Hence, it is unclear what rating is technically in effect, and the Board's appellate review has been frustrated.  A remand is, thus, necessary.  

Accordingly, the case is REMANDED for the following action:

Review the evidence of record, and readjudicate the claim for entitlement to a higher rating for the service-connected duodenal ulcer, to include noting the actual rating in effect and discussing any relevant deduction due to pre-existing disability.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

